DETAILED ACTION
This office action response the amendment application on 02/19/2021.
Claims 1-2, and 4-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 19 February, 2021.  Claims 1, 4, 6, 11-12, and 17 have been amended. Claim 3 is canceled. Claims 1-2, and 4-20 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 17 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Borges et al. (U.S. Patent Application Publication No. 2014/0362420), (“Borges”, hereinafter), in view of SEDDIGH et al. (U.S. Patent Application Publication No. 2018/0139104), (“Seddigh”, hereinafter).
As per Claim 1, Borges discloses a method comprising: 
performing a passive scan of communications associated with a device ([see, e.g., a passive scan associate disclosed, [0007], and Fig. 3]), wherein the passive scan comprises observing one or more communications of the device over a network ([see, e.g., passive scan intervals 312a, 312b and 312n on the communications of the device disclosed, [0042-0043], and Fig. 3]); 
determining one or more attributes associated with the device based on the passive scan ([see, e.g., during determining the passive scan, the device may simply listen on the assigned channel (corresponding to attributes associated with the device), [0059, 0066], and Fig. 7]) including determining whether the device is an information technology (IT) device that manages data or an operational technology (OT) device that controls a physical parameter ([see, e.g., wherein dynamically and adaptively scanning 
performing an active scan of the device based on the one or more attributes based on the passive scan ([see, e.g., The device is performing active scans on a scanning channel set,  [0028], and Fig. 1]), wherein the active scan is customized for the device based on the one or more attributes based on the passive scan ([see, e.g., wherein the dynamically adjusted over time for device based on the attributes, which is  scan time durations on specific channel, multipliers used to calculate modified scan cycle rest time durations may be used to calculate modified active and inactive rest time durations, [0028], and Fig. 1]); and 
wherein the active scan comprises sending one or more requests to the device ([see, e.g., the device initiates active scan 522a and issues probe request bundle 530a,  [0050-0051], and Fig. 5]); receiving a response to the active scan of the device ([see, e.g., a probe response, a management frame or other notable signal is received on that channel,  [0050-0051], and Fig. 5]); and 
determining, by a processing device, one or more attributes associated with the device based on the active scan ([see, e.g., wherein determining the passive scan is transformed into an active scan, analyzing the channel dwell time that expires that associate with  scheduled devices within the active scan, [0053-0055], and Fig. 5]).
Borges doesn’t appear explicitly disclose: storing the one or more attributes based on the passive scan and the one or more results based on the active scan associated with the device. 

In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide store attributes associated with the device results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network (Seddigh, ¶ [0018]).
As per Claim 2, Borges and Seddigh disclose the method of claim 1, and Borges appears to be silent to the instant claim, and however Seddigh further discloses further comprising: 
selecting the device based on at least one of detecting the device being coupled to the network or accessing a communication of the device over the network ([see, e.g., selecting one of those candidates as a device type,  [0139, 0161-0163] and Fig. 7]). 
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide selecting the device based on at least one of detecting the device results 
As per Claim 4, Borges and Seddigh disclose the method of claim 1, and Borges appears to be silent to the instant claim, and however Seddigh further discloses wherein the determining whether the device is an IT device or an OT device is based on at least one of a media access control (MAC) address, one or more ports used by the device for communication, or one or more communication protocols used by the device ([see, e.g., the determining whether the device as a MAC analysis 74, [0155] and Fig. 7]). 
 In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide device determination results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
As per Claim 5, Borges and Seddigh disclose the method of claim 1, and Borges appears to be silent to the instant claim, and however Seddigh further discloses wherein the determining the one or more attributes associated with the device based on the passive scan comprises: 
determining a device type of the device ([see, e.g., determination of the device type has been made, [0151, 0156] and Fig. 7]).  
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill 
As per Claim 6, Borges and Seddigh disclose the method of claim 5, and Borges appears to be silent to the instant claim, and however Seddigh further discloses wherein the device type comprises at least one of a programmable logic controller (PLC), a supervisory control and data acquisition (SCADA) device, or a human-machine interface (HMI) device ([see, e.g., determine the SCADA device type and vendor (e.g. to identify a device as being a included PLCs, HMI, [0156-0158] and Fig. 4]).   
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide device type results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
As per Claim 7, Borges and Seddigh disclose the method of claim 1, and Borges appears to be silent to the instant claim, and however Seddigh further discloses wherein the determining the one or more attributes associated with the device based on the passive scan comprises: 

In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide determine attributes associated with the device results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
As per Claim 8, Borges and Seddigh disclose the method of claim 1, and Borges appears to be silent to the instant claim, and however Seddigh further discloses wherein the active scan is customized for the device based on at least one of the device being an IT device or an OT device, a device type of the device, a vendor of the device, a model of the device, an operating system (OS) of the device, a configuration of the device, a firmware of the device, a hardware version of the device, or a proprietary protocol associated with the device ([see, e.g., determine the SCADA device type and vendor (e.g. to identify a device as being a included PLCs, HMI, [0156-0158] and Fig. 4]). 
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to 
As per Claim 9, Borges and Seddigh disclose the method of claim 1, and Borges appears to be silent to the instant claim, and however Seddigh further discloses wherein the active scan comprises a request using at least one of a hypertext transfer protocol (HTTP) protocol, HTTP Secure (HTTPS) protocol, simple network management protocol (SNMP) protocol, an Nmap scan, a standard OT protocol or a proprietary protocol associated with the device, or a windows management instrumentation (WMI) ([see, e.g., Running a tool such as Nmap to carry out a network-wide scan on PLCs, [0145] and Fig. 4]). 
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide active scan includes a request results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
 As per Claim 11, Borges discloses a system comprising: 
a memory ([see, e.g., memory 814 disclosed, [0083], and Fig. 8]); and 
a processing device ([see, e.g., CPU 812 disclosed, [0083], and Fig. 8]), operatively coupled to the memory, to: 

determine one or more attributes associated with the device based on the passive scan ([see, e.g., during determining the passive scan, the device may simply listen on the assigned channel (corresponding to attributes associated with the device), [0059, 0066], and Fig. 7]) including to determine whether the device is an information technology (IT) device that manages data or an operational technology (OT) device that controls a physical parameter ([see, e.g., wherein dynamically and adaptively scanning communication channels, requirements of multiple communication functions executing on a portable computing or communication device,  [0058-0061, 0066], and Fig. 7]); 
perform an active scan of the device based on the one or more attributes based on the passive scan ([see, e.g., The device is performing active scans on a scanning channel set,  [0028], and Fig. 1]), wherein the active scan is customized for the device based on the one or more attributes based on the passive scan ([see, e.g., wherein the dynamically adjusted over time for device based on the attributes, which is  scan time durations on specific channel, multipliers used to calculate modified scan cycle rest time durations may be used to calculate modified active and inactive rest time durations, [0028], and Fig. 1]); and 

receive a response to the active scan of the device ([see, e.g., a probe response, a management frame or other notable signal is received on that channel,  [0050-0051], and Fig. 5]); and 
determine one or more attributes associated with the device based on the active scan ([see, e.g., wherein determining the passive scan is transformed into an active scan, analyzing the channel dwell time that expires that associate with  scheduled devices within the active scan, [0053-0055], and Fig. 5]).
Borges doesn’t appear explicitly disclose: store the one or more attributes based on the passive scan and the one or more results based on the active scan associated with the device.  
However, Seddigh discloses store the one or more attributes based on the passive scan and the one or more results based on the active scan associated with the device ([see, e.g., routing tables is disclosed to store the attributes of the routed SCADA network,  [0133-0135] and Fig. 3-4]).  
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide store attributes associated with the device results improve efficiency for the 
As per Claim 12, Borges and Seddigh disclose the system of claim 11, and Borges appears to be silent to the instant claim, and however Seddigh further discloses wherein to wherein the determining whether the device is an IT device or an OT device is based on at least one of a media access control (MAC) address ([see, e.g., the determining whether the device as a MAC analysis 74, [0155] and Fig. 7]), one or more ports used by the device for communication, or one or more communication protocols used by the device ([see, e.g., port number and protocol disclosed, [0170] and Fig. 11]).  
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide device determination results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
As per Claim 13, Borges and Seddigh disclose the system of claim 11, and Borges appears to be silent to the instant claim, and however Seddigh further discloses wherein to determine the one or more attributes associated with the device based on the passive scan the processing device to determine a device type of the device, and wherein the device type comprises at least one of a programmable logic controller (PLC), a supervisory control and data acquisition (SCADA) device, or a human-machine 
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide determine attributes associated with the device results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
  As per Claim 14, Borges and Seddigh disclose the system of claim 11, and Borges appears to be silent to the instant claim, and however Seddigh further discloses wherein the active scan is customized for the device based on at least one of the device being an IT device or an OT device, a device type of the device, a vendor of the device, a model of the device, an operating system (OS) of the device, a configuration of the device, a firmware of the device, a hardware version of the device, or a proprietary protocol associated with the device ([see, e.g., determine the SCADA device type and vendor (e.g. to identify a device as being a included PLCs, HMI, [0156-0158] and Fig. 4]).  
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide customized active scan results improve efficiency for the system to achieve a 
 As per Claim 15, Borges and Seddigh disclose the system of claim 11, and Borges appears to be silent to the instant claim, and however Seddigh further discloses wherein the active scan comprises a request using at least one of a hypertext transfer protocol (HTTP) protocol, HTTP Secure (HTTPS) protocol, simple network management protocol (SNMP) protocol, an Nmap scan, a standard OT protocol or a proprietary protocol associated with the device, or a windows management instrumentation (WMI) ([see, e.g., Running a tool such as Nmap to carry out a network-wide scan on PLCs, [0145] and Fig. 4]).
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide active scan comprises a request results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
  As per Claim 17, is the non-transitory computer readable medium (CRM) claim corresponding to the system claim 11 that has been rejected above.  Applicant attention is directed to the rejection of claim 11.  Claim 17 is anticipated by CRM being performed by the system above and therefore is rejected under the same rational as claim 11.
 As per Claim 18, Borges and Seddigh disclose the non-transitory computer readable medium of claim 17 , and Borges appears to be silent to the instant claim, and 
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide customized active scan results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
As per Claim 19, Borges and Seddigh disclose the non-transitory computer readable medium of claim 17 , and Borges appears to be silent to the instant claim, and however Seddigh further discloses Wherein the active scan comprises a request using at least one of a hypertext transfer protocol (HTTPS) protocol, HTTP Secure (HTTPS) protocol, simple network management protocol (SNMP) protocol, an Nmap scan, a standard OT protocol or a proprietary protocol associated with the device, or a windows management instrumentation (WMI) ([see, e.g., Running a tool such as Nmap to carry out a network-wide scan on PLCs, [0145] and Fig. 4]). 
.

Claims 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borges et al. (U.S. Patent Application Publication No. 2014/0362420), (“Borges”, hereinafter), in view of SEDDIGH et al. (U.S. Patent Application Publication No. 2018/0139104), (“Seddigh”, hereinafter), and further in view of GULA et al. (U.S. Patent Application Publication No. 2016/0285827), (“Gula”, hereinafter).
As per Claim 10, Borges and Seddigh disclose the method of claim 1, and Borges doesn’t appear explicitly disclose: performing another active scan customized using at least one of the one or more attributes based on the passive scan or the one or more results based on the active scan associated with the device, wherein the another active scan is more customized that the active scan.
However Gula discloses further comprising: performing another active scan customized using at least one of the one or more attributes based on the passive scan or the one or more results based on the active scan associated with the device, wherein the another active scan is more customized that the active scan ([see, e.g., in response 
In view of the above, having the system of Borges and then given the well-established teaching of Gula, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Gula. The motivation for doing so would have been to provide customized active scan results improve efficiency for the system that active scanners modifying a particular file on a particular device (Gula, ¶ [0006]).
As per Claim 16, Borges and Seddigh disclose the system of claim 11, and Borges doesn’t appear explicitly disclose: perform another active scan based on at least one of the one or more attributes based on the passive scan or the one or more results based on the active scan associated with the device, wherein the another active scan is more customized that the active scan.
However Gula discloses wherein the processor further to: 
perform another active scan based on at least one of the one or more attributes based on the passive scan or the one or more results based on the active scan associated with the device, wherein the another active scan is more customized that the active scan ([see, e.g., in response to the active scanners 110, the log data source detecting activity that relates to a particular user accessing or modifying a particular file on a particular device 130 in the network 100, [0028] and Fig. 1]).  
In view of the above, having the system of Borges and then given the well-established teaching of Gula, it would have been obvious to one having ordinary skill in 
As per Claim 20, is the non-transitory computer readable medium (CRM) claim corresponding to the system claim 16 that has been rejected above.  Applicant attention is directed to the rejection of claim 16.  Claim 20 is anticipated by CRM being performed by the system above and therefore is rejected under the same rational as claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      

/PARTH PATEL/Primary Examiner, Art Unit 2468